Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 1 of 11 Page ID #:18


   1   STEPHEN YAGMAN (SBN 69737)
       filing@yagmanlaw.net
   2   YAGMAN + REICHMANN, LLP
       333 Washington Boulevard
   3   Venice Beach, California 90292-5152
       (310) 452-3200
   4
   5
       JOSEPH REICHMANN (SBN 29324)
       filing@yagmanlaw.net
   6   YAGMAN + REICHMANN, LLP
       333 Washington Boulevard
   7   Venice Beach, California 90292-5152
       (310) 452-3200
   8
       Attorneys for Plaintiffs
   9
                            UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11
                                        WESTERN DIVISION
  12
       R.J. BEABER and A.W. CLARK,              2:21-cv-06558-CAS(KSx)
  13
                          Plaintiffs,   NOTICE OF MOTION AND MOTION
  14                                     (1) FOR DECLARATORY RELIEF
                           v.                 AND (2) PRELIMINARY
  15                                     INJUNCTION, DECLARING THE
       SHIRLEY N. WEBER, as California UNCONSTITUTIONALITY OF CAL.
  16   Secretary of State,                  CONST. ART. II, § 15(c), AND
  17
                                          ENJOINING THE SEPT. 14, 2021
                                        CALIFORNIA RECALL ELECTION,
  18
                            Defendants.          BASED ON THE
                                        UNCONSTITUTIONALITY OF § 15(c)
  19
                                                        Date: To Be Set By Court1
  20                                                    Time: To Be Set By Court
                                                        Place: To Be Set By Court
  21
  22
  23
  24
             PLEASE TAKE NOTICE that plaintiffs move the court to declare the
  25
       unconstitutionality, under the United States Constitution, of Cal. Const. Art. II,
  26
  27
       1
         Plaintiffs file, concurrently herewith, and ex parte application in which they
  28
       request that the court shorten the time for hearing the instant motion and set
       briefing and hearing dates.

                                                 1
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 2 of 11 Page ID #:19


   1   §15(c), and that oral argument will be heard on a date, at a time, and in a mode and
   2   place to be set by the court, and that the instant motion is based on the ground that
   3   § 15(c) is violative of both the Fourteenth Amendment to the United States
   4   Constitution's Equal Protection Clause and Due Process Clause.
   5         The L.R. 7-3 meet and confer process was initiated on August 13, 2021,
   6
       Declaration of Stephen Yagman, attached hereto, and will be completed as
   7
       expeditiously as is facilitated by defense counsel.
   8
   9                           YAGMAN + REICHMANN,LLP

  10                            By: _______________________
  11                                  STEPHEN YAGMAN

  12
                               YAGMAN + REICHMANN,LLP
  13
  14                            By: _/s/ Joseph Reichmann_____
                                       JOSEPH REICHMANN
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                                 2
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 3 of 11 Page ID #:20


   1   //
   2                 MEMORANDUM OF POINTS AND AUTHORITIES
   3          Plaintiffs submit this memorandum of points and authorities in support of
   4   their motion for declaratory relief and the issuance of a preliminary injunction,
   5   blocking the Sept. 14, 2021, California recall election.
   6                                             I.
                                      INTRODUCTION
   7
              The State of California is scheduled to conduct a recall election on Sept. 14,
   8
       2021, and the State officer who is conducting that election is California Secretary
   9
  10
       of State, Dr. Shirley Weber.

  11          The two issues on the recall ballot are (1) whether or not Gov. Gavin

  12   Christopher Newsom should be recalled as California Governor, and, if so, then (2)
  13   who should replace him as Governor.
  14          Importantly, Cal. Const. Art. II, § 15(c) prohibits Gov. Newsom from being
  15   a candidate for Governor, should a majority of the electors/voters vote in the
  16   affirmative on issue 1, so that Gov. Newsom's name does not appear on the recall
  17   ballot as a person whom the electors/voters can select to be Governor.
  18          Specifically, § 15(c) provides that "[i]f the majority vote on the question is
  19   to recall . . . [t]he officer [who is recalled] may not be a candidate . . . for . . . [the]
  20   office [of Governor] . . . ."
  21          Additionally, § 15(c) provides that "if there is a candidate [as to issue two]
  22   who receives a plurality [of the votes she or he] is the successor."
  23          Thus, although Gov. Newsom could receive more votes against his recall on
  24   issue 1, still a candidate who seeks to replace him and who receives fewer votes
  25
       could be chosen to be Governor.
  26
              This process is violative of the Equal Protection and Due Process Clauses of
  27
       the Constitution's Fourteenth Amendment, because it flies in the face of the federal
  28
       legal principle of "one person, one vote," and gives to voters who vote to recall the


                                                     3
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 4 of 11 Page ID #:21


   1   Governor two votes -- one to remove him and one to select a successor, but limits
   2   to only one vote the franchise of those who vote to retain him and that he not be
   3   recalled, so that a person who votes for recall has twice as many votes as a person
   4   who votes against recall. This is unconstitutional both on its face and as applied.
   5                              II.
   6           CALIFORNIA CONSTITUTION ARTICLE II, § 15(c) IS
           UNCONSTITUTIONAL, UNDER THE FEDERAL CONSTITUTION.
   7
             "Undeniably the Constitution of the United States protects the right of all
   8
       qualified citizens to vote, in state . . . elections." Reynolds v. Sims, 377 U.S. 533,
   9
  10
       555 (1964). All qualified voters have a constitutionally protected right to vote. See

  11   e.g. Ex parte Yarbrough, 110 U.S. 651 (1884) ("The Ku Klux Klan Cases").

  12   Plaintiffs are qualified citizens, who have a right to vote in the Sept. 14, 2021
  13   California recall election.
  14         Indeed, and crucial here, is that "[t]he right to vote freely for the candidate
  15   of one's choice is of the essence of a democratic society, and any restrictions on
  16   that right strike at the heart of representative government[,] [a]nd the right of
  17   suffrage can be denied by debasement or dilution of the weight of a citizen's vote
  18   just as effectively as by wholly prohibiting the free exercise of the franchise."
  19   Reynolds, 377 U.S. at 555 (emphases added). Here, under § 15(c), plaintiffs are
  20   barred and prevented from voting freely for the candidate of their choice, and thus
  21   denied the "essence of democracy," because their right to vote is denied by
  22   debasement and dilution, so that they are prohibited and prevented from the free
  23   exercise of their franchise. Plaintiffs get to vote only once, while all voters who
  24   vote in favor of recall, should they prevail on question 1, will get two votes.
  25
             This cannot stand and fails constitutional scrutiny.
  26
             Voters who are similarly-situated have a right under the federal Constitution
  27
       to have their votes given the same weight. See e.g. Wesberry, 376 U.S. at 3, and
  28
       voters who are denied that right have a right to enjoin elections that violate that


                                                  4
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 5 of 11 Page ID #:22


   1   right. Ibid. See Reynolds, 377 U.S. at 541 (issuance of mandatory injunction
   2   warranted when right to vote is impaired).
   3         When voters will be deprived of the full benefit of their right to vote, as here
   4   plaintiffs would be by Cal. Const. Art. II, § 15(c), which violates the Due Process,
   5   Equal Protection, and Privileges and Immunities Clauses of the Fourteenth
   6
       Amendment, those voters have a right to injunctive relief. Ibid.
   7
             When state law grossly discriminates against some voters, by contracting the
   8
       value of their votes, and expanding the value of other votes, as here is the case,
   9
       then, since the Constitution provides that "each vote be given as much weight as
  10
       any other vote," Wesberry, 376 U.S. at 7, then such state law "cannot stand." Ibid.
  11
       This is so because "one man's [or woman's] vote . . . is to be worth as much as
  12
       another's" Id. at 8.
  13                            III.
  14   BOTH DECLARATORY AND INJUNCTIVE RELIEF ARE WARRANTED.
  15                             A. DECLARATORY RELIEF
  16         "In a case of actual controversy within its jurisdiction, . . . any court of the
  17   United States, upon the filing of an appropriate pleading, may declare the rights
  18   and other legal relations of any interested party[,] . . . [and a]ny such declaration
  19   shall have the force and effect of a final judgment or decree and shall be
  20   reviewable as such." 28 U.S.C. § 2201. Moreover, "[f]urther necessary or proper
  21   relief based on a declaratory judgment or decree may be granted after reasonable
  22   notice and hearing, against any adverse party whose rights have been determined
  23   by such judgment." 28 U.S.C. § 2202.
  24         Here, based on the foregoing, plaintiffs are entitled to the declaratory relief
  25
       that § 15(c) is unconstitutional both on its face and as applied in the Sept. 14, 2021
  26
       recall election, and to further injunctive relief. See infra.
  27
       //
  28
       //


                                                   5
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 6 of 11 Page ID #:23


   1                      B. PRELIMINARY INJUNCTIVE RELIEF
   2         "A plaintiff seeking a preliminary injunction must establish that he [or she]
   3   is likely to succeed on the merits, that he [or she] is likely to suffer irreparable
   4
       harm in the absence of preliminary relief, that the balance of equities tips in his [or
   5
       her] favor, and that an injunction is in the public interest." Winter v. Natural
   6
       Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). See
   7
       Munaf v. Geren, 553 U.S. 674, 689-90 (2008); Amoco Production Co. v. Gambell,
   8
       480 U.S. 531, 542 (1987); Weinberger v. Romero-Barcelo, 456 U.S. 305, 311-12
   9
       (1982). Plaintiffs here are likely to succeed on the merits, see supra, plaintiffs are
  10
       likely to suffer irreparable harm in that they will have been deprived of their rights
  11
       to have their votes count and to have equal weight with all votes in favor of recall
  12
       and in favor of a candidate other than Governor Newsom, the balance of equities
  13
       tips decidedly in plaintiffs' favor and against defendant, and clearly a preliminary
  14
       injunction is in the public interest, because it always is in the public's interest to
  15
       have constitutional and lawful elections.
  16
  17
              In the Ninth Circuit, a party may obtain injunctive relief in the form of a

  18
       preliminary injunction by satisfying one of two, alternative tests.

  19         The traditional test requires that there be "(1) a strong likelihood2 of success

  20   on the merits [as here there is], (2) the possibility of irreparable injury to plaintiff if
  21   the preliminary relief is not granted [as here there is], (3) a balance of hardships
  22   favoring the plaintiff, and (4) advancement of the public interest[.]" Johnson v.
  23   California State Board of Accountancy, 72 F.3d 1427, 1430 (9th Cir. 1995). The
  24   public interest is the most important factor, and it would be irreparably harmed
  25
  26
  27
       2
         Winter did not change this standard, and it arguably reduced the "strong
  28
       likelihood" standard to merely " likely to succeed on the merits." Plaintiffs have
       met both standards.

                                                    6
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 7 of 11 Page ID #:24


   1   were the recall election to go forward, because the consequences and their ripple
   2   effects would be enormous and negative.
   3         Under the so-called “alternative test,” a party seeking injunctive relief must
   4   demonstrate either (1) a combination of probable success on the merits and the
   5   possibility of irreparable injury, or (2) that serious questions are raised and the
   6   balance of hardships tips sharply in the moving party's favor. Stanley v. Univ. of
   7   Southern California, 13 F.3d 1313, 1319 (9th Cir. 1994).
   8         Taken as a whole, these requirements construct "a sliding scale in which the
   9   required degree of irreparable harm increases as the probability of success
  10
       decreases." MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 516 (9th Cir.
  11
       1993) (citations and internal quotation marks omitted). Conversely, mutatis
  12
       mutandis, and/or by modus tollens, as the probability of success increases the
  13
       required degree of irreparable harm decreases. See id.
  14
             Under the test for injunctive relief, a moving party must show that there is a
  15
       fair chance of success on the merits. Stanley, 13 F.3d at 1319, as here plaintiffs
  16
       have shown. Likewise, "[u]nder either formulation of the test, a party seeking an
  17
       injunction must demonstrate that it will be exposed to some significant risk of
  18
       irreparable injury.” Associated General Contractors v. Coalition for Economic
  19
       Equity, 950 F.2d 1401, 1410 (9th Cir. 1991).
  20
             Defendant is and continues to act without any legal authority and contrary to
  21
       controlling legal authority, and continues to proceed with the recall election.
  22
  23
             Plaintiffs have demonstrated that they are entitled to a preliminary

  24   injunction.
                                              IV.
  25                                      CONCLUSION
  26         There appear to be two, possible remedies here: (1) enjoining the Sept. 14,
  27   2021 recall election entirely; and, (2) enjoining that election insofar as it
  28   implements § 15(c), so that were it to be held it would need to include Governor


                                                  7
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 8 of 11 Page ID #:25


   1   Newsom's name as a potential candidate for Governor, were question 1 to receive a
   2   majority of votes and pass.
   3                              Respectfully submitted,
   4                           YAGMAN + REICHMANN,LLP
   5                           By: _______________________
   6                                 STEPHEN YAGMAN
   7
                               YAGMAN + REICHMANN,LLP
   8
   9                           By: _/s/ Joseph Reichmann_____
                                      JOSEPH REICHMANN
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   //


                                               8
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 9 of 11 Page ID #:26


   1                      DECLARATION OF STEPHEN YAGMAN
   2         I, Stephen Yagman, declare the following to be true under the penalty of
   3   perjury at Venice Beach, California, pursuant to 28 U.S.C. § 1746, on the date set
   4   forth below my signature hereinbelow.
   5         1. I am one of the attorneys of record for the plaintiffs in this action .
   6
             2. On Aug. 13, 2021, at 12:55 p.m., pursuant to L.R. 7-3, I sent an email to
   7
       the Public Information Unit at the California Attorney General's Office that stated
   8
       the following: "This morning, Beaber v. Weber, 21-cv-06558-CAS, was filed in
   9
       the U.S. Dist. Ct. for the Cent. Dist. of California. The plaintiffs intend to move
  10
       for a preliminary injunction on Mon., Aug. 16, to enjoin the Sept. 14 recall
  11
       election, and it is requested that, pursuant to Cent. Dist. Local Rule 7-3, this office
  12
       be contacted to discuss this motion. You may reach this office at (310)452-3200,
  13
       or by responding to this email with the provision of a name and a telephone
  14
       number at which we may contact you. Thank you, for your prompt attention to this
  15
       matter." I never received any response to this email.
  16
             3. After some investigation, I was able to figure out the name of an attorney
  17
       in the Attorney General's Los Angeles office, who had appeared to represent the
  18
  19
       State of California in this court, and her name is Jessica Marek. I sent her the same

  20   email, but with the following appended to it: "We are forwarding to you an email

  21   that earlier was sent to the DOJ, because we could not find any other email address

  22   to which to send it. After further research, the only DOJ employee whose name
  23   and address we could find was your's, so it is being sent to you. It would be much
  24   appreciated if you would see to it that whomever a proper person is to deal with the
  25   matter receives it. Thanks very much." I received back this email: "I am currently
  26   out of the office and will return on August 23, 2021. If you need immediate
  27   assistance please contact Supervising Deputy Attorney General Ben Barnouw at
  28   ben.barnouw@doj.ca.gov or 213-269-6506."



                                                  9
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 10 of 11 Page ID #:27


    1         4. I then re-sent the following email to Supervising Deputy Attorney
    2   General Barnouw: "Pursuant to Ms. Marek's email to us, the following is being
    3   forwarded to you. Thanks very much." I received the following email back from
    4   Mr. Barnouw, at 4:31 p.m.: "I did not receive an attachment. Was there an
    5   attachment to the original e-mail?" There was not, and I notified him of that.
    6
              5. I expect that on Monday morning, Aug. 16, Mr. Barnouw will contact
    7
        me, but if he does not, then I shall telephone him, to hold the L.R. 7-3 conference,
    8
        and to advise him of both the instant motion and the accompanying ex parte
    9
        application, which I shall have emailed to him when it has been filed.
   10
   11
   12
                           ____________________________________
   13                               STEPHEN YAGMAN 08/14/21
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                                 10
Case 2:21-cv-06558-MWF-KS Document 10 Filed 08/14/21 Page 11 of 11 Page ID #:28


    1                            CERTIFICATE OF SERVICE
    2         I, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
    3   U.S.C. § 1746, that I provided a courtesy copy of the foregoing motion to
    4   Supervising Deputy Attorney General Benjamin Barnouw, by emailing it to him at
    5   ben.barnouw@doj.ca.gov on Sat., Aug. 14, 2021, before 10:00 a.m.
    6
    7
    8                      ____________________________________
    9                              STEPHEN YAGMAN 08/14/21
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23   //

   24
   25
   26
   27
   28



                                                11
